UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6042


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVE DIAS, a/k/a Troy, a/k/a O’Neil Guthrie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00259-HEH-2)


Submitted:   May 18, 2016                     Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Dias, Appellant Pro Se. Thomas Arthur Garnett, Katherine
Lee  Martin,   Assistant United  States  Attorneys,  Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve Dias appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence.

We    have    reviewed   the   record    and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.       United States v. Diaz, No. 3:04-cr-00259-HEH-2 (E.D. Va.

Nov. 18, 2015); see United States v. Mann, 709 F.3d 301, 304-05

(4th Cir. 2013) (reviewing disposition of a § 3582(c)(2) motion

for   abuse     of   discretion).       We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      AFFIRMED




                                        2